Citation Nr: 0614260	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-34 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.  

2.  Entitlement to service connection for residuals of a left 
arm or left forearm injury.  

3.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and C. N. Bash, M.D.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions, dated in 
August and September 2003, from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2003, the RO denied the claim of entitlement to 
service connection for arthritis of the spine, residuals of a 
left arm injury, and a disability of the shoulder blades.  In 
September 2003, the RO informed the veteran that additional 
evidence, which was not available at the time the August 2003 
decision was rendered, was accepted as a request for 
reconsideration of the August 2003 rating decision.  

Based on a review of the additional evidence, in September 
2003, the RO confirmed the previous denials of entitlement to 
service connection for arthritis of the spine, residuals of a 
left arm injury, and a disability of the shoulder blades.  
The veteran initiated the appeals process.  

In February 2006, the veteran presented personal testimony 
before the undersigned Veterans Law Judge at a Central Office 
Board hearing in Washington DC.  A transcript of the hearing 
is of record.  During the Board hearing, the undersigned 
stated that the record would be held open for a period of 60 
days to allow the veteran to submit additional evidence from 
C. N. Bash, M.D., and in April 2006, the referenced evidence 
was received.  

During the Board hearing, the veteran, through his attorney, 
raised the claim of entitlement to service connection for a 
psychiatric disorder, entitlement to service connection for 
incontinence, and entitlement to a total disability rating 
based on unemployability.  These matters are referred to the 
RO for the appropriate action.  


FINDINGS OF FACT

1.  The probative medical evidence of record does not show 
that the veteran suffers from a disability of arthritis of 
the lumbar spine, which is related to his period of active 
service.  

2.  The probative medical evidence of record does not show 
that the veteran suffers from residuals of a left arm or left 
forearm injury, which is related to his period of active 
service.  

3.  The probative medical evidence of record does not show 
that the veteran suffers from a left shoulder disability, 
which is related to his period of active service.  


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or 
aggravated by the veteran's period of active service, nor may 
service connection be presumed.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307(a)(3), 3.309(a) (2005).  

2.  Residuals of a left arm or left forearm injury were not 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

3.  A left shoulder disability was not incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for entitlement to service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in April, June, and July 2003, as it pertains 
to the left arm/forearm and the left shoulder, prior to the 
RO's initial unfavorable decision, and again in August 2005.  
The veteran was provided with correspondence that properly 
notified him of VCAA and VA's duty to assist with respect to 
the claim of entitlement to service connection for arthritis 
of the lumbar spine in December 2003, January 2004, and 
August 2005, after the RO's initial unfavorable decision.  

The Board concludes that correspondences issued in April 
2003, June 2003, July 2003, January 2004, and August 2005 
informed the veteran of the information and evidence 
necessary to substantiate the claims and complied with VA's 
notification requirements.  The letters informed the veteran 
what VA was doing to develop the claim; and what information 
and evidence was necessary to substantiate the claim.  The 
correspondence pertaining to VCAA specifically informed the 
veteran of what he should do in support of the claim, where 
to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was also informed to 
essentially submit everything in his possession with regard 
to establishing evidence that is necessary to substantiate 
the claim.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, non-VA medical treatment records, and Social 
Security Administration (SSA) disability records.  The 
veteran has not identified any additional evidence pertinent 
to the claim, which is not already associated with the claims 
file, and there are no additional available records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran claims entitlement to service connection for 
arthritis of the spine, residuals of a left arm or left 
forearm injury, and a left shoulder disability.  He maintains 
that he is currently diagnosed as having arthritis of the 
lumbar spine.  He asserts that his back pain began during his 
period of active service after he fell approximately 20 feet 
from a truck described as an 18-wheeler.  He sought medical 
attention and his treatment included 3 to 4 days of bed rest.  
Thereafter, the back pain continued.  His primary argument is 
that the complaints associated with the claimed in-service 
injuries were aggravated by subsequent injuries.  (See the 
veteran's July and September 2003 statement in support of the 
claims and the transcript of the Central Office Board 
hearing, dated in February 2006.)  

The veteran also points out that he was treated for the left 
forearm and left shoulder during his period of active service 
and that the pain continued even after his separation from 
service.  He argues that any subsequent injuries occurring 
after his separation from service only aggravated the 
disability picture.  (See the veteran's July and September 
2003 statement in support of the claims and the transcript of 
the Central Office Board hearing, dated in February 2006.)  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Presumptive service connection may be granted for certain 
chronic disease, or diseases.  38 C.F.R. § 3.307(a).  Under 
38 C.F.R. § 3.309, service connection may be granted for 
arthritis, although not otherwise established as incurred in 
or aggravated by service, if manifested to a compensable 
degree of 10 percent or more within 1 year from the date of 
separation from service.  38 C.F.R. § 3.307(a)(3), 3.309(a) 
(2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Note that service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Entitlement to Service Connection for Arthritis of the Lumbar 
Spine

The veteran maintains that he has been diagnosed as having 
arthritis of the lumbar spine, which is related to a fall 
from a truck during his period of service, and that any 
subsequent injuries aggravated an advanced degenerative 
process that began with the initial in-service injury and 
complaints.  (See the veteran's statements in support of the 
claim, dated in December 2003, February 2004, and the January 
2005 Substantive Appeal.)  

The pertinent evidence associated with the claims file 
include medical records from Impairment Rating Facts, dated 
in May 1995; medical records from F. Irigoyen, M.D. P.A., 
dated in September 1994, March and October 1995; records from 
Francis M. Gumbel, M.D. P.A., dated in May 1996; medical 
reports from Doctors Consulting Inc, dated in June 1996; a 
medical report from Wm. M. Valverde, M.D. P.A., dated in June 
1996; medical records from Valley Regional Medical Center, 
dated in June 1999; a medical record from Stephen G. 
Williams, PhD, dated in April 2000; a medical report from D. 
Blankton, M.D., dated in April 2000; records from the Social 
Security Administration (SSA); an Independent Medical 
Evaluation report from C. N. Bash, M.D., dated in April 2006; 
the transcript of the Central Office Board hearing; and the 
veteran's statements in support of the claim.  

The veteran underwent a psychiatric evaluation, performed by 
F. Irigoyen, M.D. P.A. in March 1995.  The psychiatric 
evaluation report reveals that the veteran related that he 
fell from a ladder, described as wobbly, and fell on his head 
injuring his back.  He related that his employer persuaded 
him not to seek medical treatment.  After two days of 
increasing pain, he sought medical attention, he began taking 
medication and using a transcutaneous electrical nerve 
stimulation (TENS) unit, which helped.  The veteran was 
diagnosed as having chronic pain syndrome with physical and 
psychological features.  In October 1995, he continued to 
complain of pain and he was diagnosed as having pain syndrome 
with polytraumatic sequelae.  

In May 1995, the veteran underwent a Designated Doctor 
examination, which was performed by E. R. Elizondo, M.D. at 
Impairment Rating Facts.  The veteran's chief complaint was 
thoracic and low back pain.  The examination report states 
that the veteran sustained a work related injury in March 
1994.  The injury involved falling from a ladder, described 
as wobbly, and striking his neck and lower back on the 
ground.  The past medical and surgical history is described 
as non-contributory.  The impression was that the veteran 
suffered from thoracic and low back pain of unclear etiology.  

The veteran received treatment from F. M. Gumbel, M.D., P.A. 
in May 1996 for the purpose of Social Security Administration 
(SSA) disability determination.  The examination report shows 
that the veteran claimed that he has a disability which is 
secondary to a bulging disc in his back and arthritis.  The 
veteran related that he fell and injured himself in the 
1980s, and in March 1994, he fell from a building and 
suffered injuries to the ribs, left shoulder and lower back.  
The report notes that the veteran has never had any surgeries 
or serious illnesses.  In March 1994, he held employment as a 
metal sheet worker.  

The examiner, F. M. Gumbel, M.D., P.A. stated that the 
veteran appeared to have suffered a significant injury to the 
lower back, that the objective evidence to support his claims 
of discomfort are difficult to document, and that further 
evaluation was desired.  A neurological evaluation of the 
veteran's chronic low back pain syndrome was recommended.  

The veteran was evaluated by W. M. Valverde, M.D. PA. in June 
1996.  During the evaluation, which was for a chief complaint 
of depression, the veteran related that he fell from a roof 
top, on to his head, while employed in a position involving 
construction of a breeze way with a local school district.  
He also related that the injury to his elbow was the most 
significant injury.  

The June 1996 Narrative report shows that the veteran was 
also examined by several medical doctors at Doctors 
Consulting Inc., and the notation also shows that he fell 
from a ladder while working at a construction company as a 
sheet metal worker, and injured his back.  It is also shown 
that the veteran denied any previous complaints in the same 
regions.  According to the Narrative report, a magnetic 
resonance imaging (MRI) scan of the lumbar spine was 
performed on November 10, 1995, by Dr. G. T. Tjoa, M.D., and 
revealed muscle spasm and disc degenerations with associated 
bulging disc.  

In April 1998, the SSA Disability Determination and 
Transmittal form, and Notice of Decision, demonstrated that 
the veteran was entitled to SSA disability benefits and the 
veteran's primary diagnosis was chronic back pain.  

In June 1999, the veteran received treatment in the emergency 
room at Valley Regional Medical Center.  The discharge 
diagnosis was degenerative disc disease and chronic low back 
pain.  

The April 2000 examination report from D. Blankton M.D. 
states that the veteran's chief complaint was back pain.  The 
veteran related that he fell approximately 20 feet from a 
ladder and landed on his back.  He related that he sought 
medical attention within one week after the accident as a 
result of intense pain.  The associated X-ray findings of the 
veteran's lumbar spine from A. Utturkar M.D., also dated in 
April 2000, reveal that there was no radiographic evidence of 
a fracture or a bone injury.  There was a loss of normal 
curvature of the lumbar spine seen, noted as probably 
representing spasm.  There was no other abnormality noted.  

At the end of April 2000, the veteran underwent a 
psychological examination by S. G. Williams, PhD.  The 
examination report shows that the veteran's medical history 
is significant for herniated discs which are painful.  He 
related that he originally fell off a building in 1993.  

The veteran submitted an Independent Medical Evaluation 
report from C. N. Bash M.D., Neuro-radiology.  The medical 
doctor documented that he reviewed the veteran's claims file 
twice and stated that it was his opinion that the veteran's 
current musculoskeletal problems in the back (with spasms) 
are due to the veteran's experiences which occurred during 
his period of service.  He supports the opinion by stating 
that the veteran entered service fit for duty, he was 
evaluated during service for complaints of back pain, he fell 
from the top of a truck during his period of service, that 
the record does not contain a more likely etiology for the 
veteran's back problem, that it is likely that arthritis of 
the lumbar spine is caused by the in-service fall, and that 
his disease is consistent with standard medical theory.  

Service medical records include an April 1976 enlistment 
examination, which is negative for complaints, findings or 
diagnosis related to the veteran's spine.  The service 
medical record dated on January 24, 1979, shows that the 
veteran complained of back pain while running.  On separation 
examination, the veteran related that he experienced 
recurrent back pain.  He also stated that he was 
hospitalized, but indicated that he could not remember the 
details of the hospitalization.  The separation examination, 
however, is negative for findings or diagnosis related to the 
spine.  Physical examination revealed a normal spine.  The 
service medical records do not include notation suggesting 
that the veteran fell from a truck during his period of 
service.  

Given the nature of the veteran's claim, the Board initially 
considered whether the veteran is entitled to service 
connection on a presumptive basis.  As stated in detail 
above, arthritis is a disease which is subject to presumptive 
service connection.  The medical evidence of record shows 
that the veteran was diagnosed as having degenerative disc 
disease (commonly referred to as arthritis) many years 
following his separation from service.  Thus, presumptive 
service connection is not warranted for arthritis of the 
lumbar spine.  38 C.F.R. § 3.307(a)(3), 3.309(a) (2005)

In view of the foregoing factual background, the 
determinative issue is whether the veteran currently suffers 
from a spine disability which is related to his period of 
active service.  The first post-service medical record 
associated with claims file which shows that the veteran 
complained of back problems, is dated in 1994, many years 
after service.  A September 1994 medical report shows that 
the veteran reported that his back pain began in March 1994, 
which is during the time the veteran had the work-related 
accident.  His personal statements submitted in connection 
with his claim for compensation, however, indicate that the 
complaints of back pain are related to an in-service injury.  

The only medical record which tends to link the veteran's 
back problems to his period of active service is the opinion 
from C. N. Bash, M.D., dated in April 2006.  This opinion, 
however, which states that the veteran's back problems are 
related to his period of active service, lacks probative 
value.  C. N. Bash, M.D. states that the claims file was 
reviewed twice and reports that the veteran suffered a fall 
from a truck during service.  This statement is not supported 
by the service medical records.  There is no documentation 
demonstrating that the veteran had a fall from a truck and 
injured his back during service.  

Although a January 1979 service medical record shows that the 
veteran complained of back pain while running, there is no 
medical evidence showing that he had a chronic disability in 
service.  There were no other reports showing treatment for 
back problems during the remainder of the veteran's service.  
While the veteran reported a history of having recurrent back 
pain during his separation examination, physical examination 
revealed that the veteran's spine was normal.  

The Board also points out that the record does not establish 
the existence of a chronic disability in service, or 
continuity of symptomatology following the veteran's 
separation from service.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  His service medical records fail to 
show a chronic back disability and postservice medical 
records do not show a disability of the back until he injured 
his back in 1994.

Further, the SSA disability records and the associated 
medical records attribute the veteran's chronic back pain to 
a March 1994 work-related accident which involved a fall from 
a wobbly ladder.  The SSA records do not report the existence 
of any relationship between the veteran's back problems and 
his period of active service, to include a fall approximately 
20 feet from a truck.  Thus, the April 2006 opinion is based 
on history provided by the veteran, and the history is based 
on an inaccurate factual premise.  The opinion is not 
supported by the evidence of record.  

Note that with respect to medical opinions, in general, an 
opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet. App. 200 
(1994).  The Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran, where 
that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Consequently, the April 2006 opinion lacks probative value, 
as such, the probative evidence of record fails to establish 
that the veteran currently suffers from arthritis of the 
lumbar spine, or any other disability of the spine, which is 
related to the veteran's period of service.  

Entitlement to Service Connection for Residuals of a Left Arm 
or Left Forearm Injury

The veteran's assertions regarding his left arm and forearm 
injury are limited to complaints of pain.  (See the 
transcript of the Central Office Board hearing, dated in 
February 2006.)  The Board reviewed the pertinent medical 
evidence listed in detail above.  The post-service medical 
records reveal the veteran's subjective complaints of left 
arm pain.  In the many statements submitted by the veteran, 
he maintains that he fell approximately 20 feet from a truck 
during his period of service, and injured the left forearm.  
He also asserts that he continued to experience pain in the 
left arm since his period of active service.  

The service enlistment examination, dated in April 1976, 
shows that the veteran broke his left arm at age 6 and that 
he broke his left collar bone at age 5.  The additional 
service medical records reveal that the veteran received 
treatment for complaints of pain in the left forearm on 
November 21, 1977 and November 22, 1977.  On November 21, 
1977, the veteran sustained an injury to the forearm while 
playing basketball.  The assessment indicated that he 
suffered from a contusion of the left forearm.  

At discharge from service, the separation examination did not 
show that the veteran continued to suffer from pain in the 
left arm or forearm, there was no indication that the veteran 
suffered from any residuals after the November 1977 injury, 
and the veteran was not diagnosed as having a left arm or 
left forearm disability.  As noted above, the service medical 
records are without documentation of the veteran falling 
approximately 20 feet from a truck during his period of 
service.  A May 1979 discharge examination revealed that the 
veteran had a normal upper extremity.

In view of the foregoing facts, the determinative issue is 
whether there is evidence demonstrating that the veteran is 
currently diagnosed as having a left arm or left forearm 
disability, which is related to his period of service.  

The first post-service documentation of complaints somewhat 
related to the veteran's forearm are dated in March 1995.  
During the March 1995 psychiatric evaluation, the veteran 
related that he fell from a ladder and injured the left 
elbow.  The X-ray findings from A. Utturkar, dated in April 
2000, show that there was no radiographic evidence of a 
fracture, bone injury, or abnormality of the left elbow.  

The Independent Medical Evaluation report from C. N. Bash, 
M.D., dated in April 2006, states that the problems that the 
veteran experienced with his neck are causing difficulties 
with his left forearm.  The April 2006 opinion does not 
include a nexus opinion which tends to relate the veteran's 
complaints of residuals of a left forearm injury to his 
period of service.  The medical doctor appears to attribute 
the complaints of the left forearm to a neck disability.  The 
opinion stating that the veteran's neck problems are causing 
difficulties with his left forearm does not support the 
veteran's claim of entitlement to service connection for a 
left arm or left forearm disability, as the veteran is not in 
receipt of service-connected benefits for a neck disability.  

The Board points out that while there is in-service 
documentation of complaints related to the left forearm, the 
record does not establish the existence of a chronic 
disability in service.  In this regard, the Board notes that 
the veteran's service discharge examination report shows that 
the veteran's upper extremities were normal.  Moreover, there 
is no evidence of continuity of symptomatology after 
discharge from service.  38 C.F.R. § 3.303(b).  

In light of the foregoing, the Board finds that the probative 
evidence does not demonstrate that the veteran is currently 
diagnosed as having residuals of a left arm or left forearm 
injury, which is related to his period of service.  

Entitlement to Service Connection for a Left Shoulder 
Disability

The veteran maintains that he currently suffers from left 
shoulder pain and that the pain is related to the in-service 
complaints of left shoulder pain.  He also testified that the 
pain was incurred as a result of an in-service injury which 
occurred when he fell approximately 20 feet from a truck.  
(See the copy of the transcript of the Central Office Board 
hearing, dated in February 2006.)  

Post-service medical records demonstrate that the veteran has 
subjective complaints of pain in the left shoulder.  The 
service enlistment examination, dated in April 1976, shows 
that the veteran broke his left arm at age 6 and that he 
broke his left collar bone at age 5.  On April 18, 1977, the 
veteran complained of left shoulder pain.  On separation 
examination, there was no documentation of a disability of 
the left shoulder.  

Further, there is no evidence demonstrating that the veteran 
suffered from a chronic left shoulder condition in service, 
and there is no evidence of continuity of symptomatology 
following the veteran's separation from service.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  The first medical 
documentation of complaints of a left shoulder disability was 
many years after service.  

The April 2006 opinion from C. N. Bash, M.D. is the only 
medical evidence addressing the determinative issue, which is 
whether there is competent evidence which tends to link a 
current left shoulder disability to the veteran's period of 
active service.  The opinion from C. N. Bash, M.D states that 
the veteran's current musculoskeletal problems of the left 
shoulder are due to the veteran's service experiences and are 
related to the veteran's period of service.  However, the 
opinions are based on an inaccurate factual premise and 
history, which was provided by the veteran.  The medical 
doctor essentially stated that the veteran fell from a truck 
during his period of service and that he has a current left 
shoulder disability as a result of such accident.  The 
opinion is not substantiated by the evidence of record.  

Again, with respect to medical opinions, in general, an 
opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet. App. 200 
(1994).  The Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran, where 
that history is unsupported or based on inaccurate factual 
premises.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Consequently, the Board finds that the April 2006 opinion 
lacks probative value, as such; the probative evidence of 
record fails to establish that the veteran currently suffers 
from a left shoulder disability which is related to his 
period of active service.  

II.  Conclusion

As a reminder, the Board has the responsibility to assess the 
credibility and weight to be given to the medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board rejects the opinion of record which tends to link 
arthritis of the lumbar spine to the veteran's period of 
service, and which tends to establish a relationship between 
the complaints of residuals of a left forearm injury and a 
left shoulder disability to service for the reasons stated 
above.  

As a final note, the veteran asserts that he currently 
suffers from arthritis of the lumbar spine which is related 
to his period of active service.  He also argues that he has 
residuals of a left forearm injury, which is related to his 
period of service, and that he has a left shoulder disability 
which is related to his period of service.  The veteran, 
however, as a lay person, is not competent to offer a medical 
diagnosis or to assert medical causation.  Consequently, the 
veteran's assertion that the disabilities on appeal are 
related to service lack probative value.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the 
claims must be denied.


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied.  

Entitlement to service connection for residuals of a left arm 
or left forearm injury is denied.  

Entitlement to service connection for a left shoulder 
disability is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


